Citation Nr: 0909552	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  03-18 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension with heart 
symptoms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active military service from July 1953 to 
July 1955.  

This matter initially arose before the Board of Veterans' 
Appeals (Board) on appeal of a July 2002 rating decision by 
the Department of Veterans Affairs (VA) Tiger Team Special 
Processing Unit at the Cleveland, Ohio, Regional Office (RO).  
The claim is presently under the jurisdiction of the RO in 
Waco, Texas.  

The Board remanded the claim in March 2005 to the RO for 
further action.  

The Board thereafter denied the claim in February 2006.  

In June 2007 pursuant to a Joint Motion by the Veteran and 
VA, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's February 2006 decision.  The 
Court then, later in June 2007, remanded the matter to the 
Board for compliance with the instructions of the Joint 
Motion.

In November 2007, the Board again remanded the case to the RO 
so that additional development of the evidence could be 
conducted.  

The case is again before the Board for appellate 
consideration.  


FINDING OF FACT

The preponderance of the evidence of record is against 
finding that the Veteran's claimed hypertension disorder is 
either related to service or that hypertension was manifested 
to a compensable degree within one year following separation 
from active duty.


CONCLUSION OF LAW

Hypertension with heart symptoms was not incurred or 
aggravated during active duty service, and may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Such notice must inform the claimant of any information and 
evidence (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide that pertains to the claim in accordance 
with 38 C.F.R. § 3.159(b)(1).

With respect to the instant claim of entitlement to service 
connection, the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

VA notified the Veteran in October 2003, May 2005, and 
December 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  


The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his service connection claim decided in the 
decision below.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, the Veteran's service treatment records, along with 
post-service private and VA outpatient treatment and 
examination reports, have been obtained and associated with 
the claims file.  As noted in the Introduction, the Board 
most recently remanded the instant claim to the RO for 
additional development in November 2007.  The requested 
development has been completed and an examination report 
pertinent to the service connection claim on appeal (dated in 
November 2008) has been associated with the claims file.  The 
December 2007 correspondence provided notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The above-referenced service connection issue 
is ready to be considered on the merits.

For the foregoing reasons, the Board finds that VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2008); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio.

Factual Background

The Veteran contends that he is entitled to service 
connection for hypertension with heart symptoms.  He alleges 
that this disorder either began in service, or in the 
alternative, developed to a compensable degree within one 
year of his discharge.

The service treatment records, including Reports of Medical 
Examinations conducted in July 1953 (enlistment) and July 
1955 (release from active duty), make no mention of 
hypertension.  Blood pressure readings of 140/70 and 130/78 
were recorded in July 1953 and July 1955, respectively.  On 
both occasions clinical evaluation showed the Veteran's heart 
and vascular systems to be normal.  There is no record of any 
heart or vascular abnormality at any time during service or 
at separation.  

As noted, the Veteran separated from the service in July 
1955.  He claims that he was diagnosed and treated for 
hypertension in May 1956 by a private physician, Dr. Miesch.  
See June 2003 VA Form 9.  In December 2003, Dr. Miesch 
informed VA that he retired nine years ago (in approximately 
1994), and no longer had the Veteran's records.

The evidence currently shows the Veteran has hypertension.  
The earliest hypertension diagnosis of record is in October 
1995 (see private medical record reflective of treatment 
afforded him by Dr. White), with ongoing VA treatment to 
February 2008.  See VA progress note.

As part of a January 2003 letter from a treating physician of 
the Veteran, the above-mentioned Dr. White, the physician 
claimed that he had no knowledge as to whether or not the 
Veteran had hypertension during his military service.  

A March 2005 letter from Dr. White notes that he was treating 
the Veteran for hypertension and for chronic atrial 
fibrillation, a form of cardiac arrhythmia.  He indicated 
that the Veteran, in 1956, had hypertension and cardiac 
arrhythmia.  Thus, he opined that the Veteran's current 
problems appeared to have originated at the time the Veteran 
was in the service.  

At an October 2005 VA examination, the examiner, after 
reviewing the claims file, stated that there was no medical 
documentation showing that the Veteran developed hypertension 
within one year of separation.  The examiner specifically 
noted that only Dr. Miesch, who was the Veteran's treating 
physician in 1956, would have documentation of a diagnosis of 
hypertension at that time.  The examiner, after reviewing Dr. 
White's opinion that the Veteran's current condition began in 
1956 and was related to service, questioned Dr. White's 
opinion, since the Veteran only became a patient of Dr. White 
in the 1990's.


Pursuant to the Board's November 2007 remand efforts were 
undertaken to obtain medical records from Dr. White.  See May 
2005 letter to Veteran.  The Board parenthetically notes that 
similar efforts were unsuccessfully undertaken as part of the 
Board's May 2005 remand.  The doctor was specifically 
requested to supply records from 1956 that he reviewed prior 
to writing his letter in March 2005.  

Dr. White responded by letter dated in January 2008.  He 
indicated that "I note that in 1956 the patient was noted to 
have hypertension and cardiac arrhythmia.  Thus, the current 
problems appear to have originated at the time the patient 
was in the service."  Dr. White did not supply treatment 
records from 1956.

Also pursuant to the Board's November 2007 remand, the 
Veteran was scheduled for a VA examination in order to 
determine the nature and etiology of the Veteran's claimed 
hypertension.  This examination was conducted in November 
2008.

Review of the November 2008 VA examination report shows that 
the examining physician had an opportunity to review the 
Veteran's claims folder.  The Veteran provides a history of 
hypertension since 1956 and of being on medication since that 
time.  He claimed to have atrial fibrillation as a result of 
his hypertension.  Following examination of the Veteran, the 
examiner provided diagnoses of hypertension and atrial 
fibrillation, likely secondary to hypertension.  

The physician commented that the evidence on file failed to 
show that the Veteran received care for hypertension in the 
year following his 1955 service discharge.  He observed that 
a claim filed by the Veteran in July 1956 did not include 
hypertension.  The examiner specifically commented on the 
January 2008 letter submitted from the private physician, Dr. 
White, which in pertinent part stated that the Veteran had 
hypertension and atrial fibrillation in 1956.  The examiner 
contrasted this opinion by observing that as part of a prior 
letter submitted by Dr. White, in January 2003, Dr. White 
commented that he had "no knowledge" of the Veteran having 
had hypertension prior to his treating the Veteran.  


The VA examining physician concluded by indicating that

In view of the fact that that the patient 
had no documentation of elevated blood 
pressure readings while on active duty, 
and there is no documentation of 
treatment for hypertension in the year 
following his discharge, including no 
mention of it when the patient filed a 
claim for other reasons one year after 
discharge, it is the examiner's opinion 
that it is less likely than not that the 
patient's hypertension and secondary 
atrial fibrillation were manifested 
within one year of his discharge from 
service.

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).


Hypertension may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
following separation from active duty.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008) have been met.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, at 54.

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

Further, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded medical evidence 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.


Analysis

The Board initially will address the question of whether 
hypertension was incurred during the Veteran's active 
military service.  

As noted above, the Veteran did not report a history of high 
blood pressure at his medical entrance examination in July 
1953; and clinical evaluation showed his heart and vascular 
system to be normal.  The Veteran's sitting blood pressure at 
that time was 140/70.  At the Veteran's separation 
examination in July 1955, he did not report high blood 
pressure and his sitting blood pressure was 130/78.  There is 
no record of any heart or vascular abnormality at any time 
during service or at separation.  Thus, there is no evidence 
of an in service incurrence of hypertension.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 303(d), 3.304, 3.306.

However, since the Veteran served for 90 days after December 
31, 1946, hypertension may be presumed to have occurred in 
service as long as it manifested to a degree of 10 percent or 
more within one year from date of termination of such 
service.  In the instant case, there is no persuasive 
evidence showing that hypertension was manifested to a degree 
of 10 percent or more within one year of the Veteran's 
separation.

After reviewing the file, the Board finds that the evidence 
does not show that the Veteran's hypertension manifested 
within one year of separation.  There are no medical records 
showing a diagnosis or symptoms of hypertension from 1956, 
and the Veteran's treating physician at that time, Dr. 
Miesch, has informed VA that he no longer has the Veteran's 
treatment records.  Though the Veteran asserts that he had 
hypertension as early as 1956, the first record of a 
diagnosis of hypertension is in October 1995.

The Board has considered the Veteran's statements that it is 
his opinion that his hypertension began within one year of 
service.  The Veteran is competent as a lay person to report 
that on which he has personal knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  However, he is not competent to 
offer medical opinion as to cause or etiology of the claimed 
disability as there is no evidence of record that the Veteran 
has specialized medical knowledge.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Although the Board is not questioning the 
credibility of the Veteran, his assertions alone, unsupported 
by any objective medical records verifying that the events 
reported to have occurred over 50 years earlier had, in fact, 
actually transpired, are insufficient to prove the Veteran's 
claim.

The Board recognizes that Dr. White has opined that the 
Veteran has had hypertension since 1956.  However, the Board 
finds Dr. White's opinion both unpersuasive and suspect.  
First, as discussed above, in a January 2003 letter, Dr. 
White stated that he had no knowledge of whether the Veteran 
was hypertensive in service; however, in a March 2005 letter, 
he contrarily stated that the Veteran's hypertension began in 
service.  Dr. White does not offer an explanation for his 
change of opinion.  Dr. White was provided the opportunity to 
submit another statement and any supporting medical documents 
for his 2005 statement.  In a January 2008 response, Dr. 
White merely reiterated his 2005 statement, but did not 
submit any medical documentation supporting his statement.  
Since Dr. Miesch retired in approximately 1994 and no longer 
has the Veteran's records, and the Veteran's first records 
with Dr. White are in 1995, it appears that Dr. White's 
opinion was based on the history as reported by the Veteran.  

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that a bare transcription of lay history is not transformed 
into competent medical evidence merely because the 
transcriber is a medical professional.  Although the Veteran 
reported a diagnosis of hypertension in 1956, the physician 
could only confirm the Veteran's contention through medical 
evaluations.  It does not appear that the physician reached 
the conclusion based on an examination of the Veteran's 
medical record in 1956.  Based on these facts, the Board does 
not find Dr. White's letter stating that the Veteran had 
hypertension in service to be persuasive.

The Board notes the Court in Coburn v. Nicholson, 19 Vet. 
App. 427 (2006), held in part that reliance on a veteran's 
statements renders a medical report incredible only if the 
Board rejects the statements of the veteran.  See Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005) (citing Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992), for the proposition 
that Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran); see also Reonal at 460 (finding Board 
may reject medical opinion based on facts provided by the 
veteran previously found to be inaccurate); Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (finding Board is not bound to 
accept uncorroborated account of veteran's medical history 
but must assess the credibility and weight of the evidence 
provided by the veteran rejecting it).  Generally, hearsay 
medical evidence, as transmitted by lay person, cannot be 
sufficient to render a veteran's claim; connection between 
what physician said and lay person's account of what he 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).

In the present case, the Board has made a determination that 
the Veteran's lay statements to Dr. White, without other 
corroborating evidence such as treatment records or a 
physician's statement, are insufficient to show hypertension 
in service or in the post-service year.  Therefore, the 
opinion supplied by Dr. White indicating that the Veteran had 
hypertension within one year of his service separation is 
appropriately rejected.

Given the above standard, and contemplating the above 
evidentiary analysis, the Board assigns greater evidentiary 
weight to the VA medical opinions supplied in both October 
2005 and November 2008, which each found that, in essence, 
there was no medical documentation to support a finding that 
the Veteran had hypertension within one year following his 
service discharge.  

In reaching this decision the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the Veteran's claim 
that would give rise to a reasonable doubt in his, the 
benefit-of-the-doubt rule is not applicable.  The appeal as 
to this issue must be denied.  38 U.S.C.A. 38 U.S.C.A. 
§ 5107(b); see also Gilbert, at 54-56.


ORDER

Entitlement to service connection for hypertension with heart 
symptoms is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


